           Case 1:20-cv-02102-VEC Document 56 Filed 10/14/20              Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
UNITED STATES DISTRICT COURT                                      DATE FILED: 10/14/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 MSP RECOVERY CLAIMS, SERIES LLC, A                             :
 DELAWARE ENTITY,                                               :
                                                                :
                                              Plaintiff,        :
                                                                : 20-CV-2102 (VEC)
                            -against-                           :
                                                                :     ORDER
 AIG PROPERTY CASUALTY COMPANY, A                               :
 NEW YORK FOR-PROFIT CORPORATION,                               :
 AIG PROPERTY CASUALTY, INC., A                                 :
 DELAWARE CORPORATION, AND                                      :
 LEXINGTON INSURANCE COMPANY, A                                 :
 DELAWARE COMPANY,                                              :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on June 25, 2020, Defendant AIG Property Casualty Company (AIGPCC)

filed a Motion to Dismiss, Dkt. 18; and

       WHEREAS on October 13, 2020, Plaintiff filed a First Amended Complaint, Dkt. 55;

       IT IS HEREBY ORDERED that Defendant AIGPCC’s Motion to Dismiss is denied as

moot. Defendants’ deadline to answer or to move against the First Amended Complaint is

Friday, December 11, 2020. If Defendants move to dismiss the First Amended Complaint,

Plaintiff’s opposition to the Motion to Dismiss is due no later than Friday, January 15, 2021.

Defendants’ reply in support of the Motion to Dismiss is due no later than Friday, February 12,

2021. See Dkt. 54.

       The Clerk of Court is respectfully directed to terminate the open motions at docket entries

18 and 19.

SO ORDERED.
                                                        ________________________
Date: October 14, 2020                                     VALERIE CAPRONI
      New York, New York                                 United States District Judge
